Citation Nr: 0110846	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis, traumatic, right knee status post anterior 
cruciate ligament reconstruction (formerly rated as 
chondromalacia of the right knee, status post anterior 
cruciate ligament reconstruction).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain (claimed as back condition).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to May 
1978.

The current appeal arose from a May 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied the claim for an increased 
evaluation for arthritis, traumatic, right knee status post 
anterior cruciate ligament reconstruction (formerly rated as 
chondromalacia of the right knee, status post anterior 
cruciate ligament reconstruction).  

In addition the RO determined that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a left knee disorder and lumbosacral 
strain.

The veteran filed a timely notice of disagreement with all 
the issues stated above and the RO issued a statement of the 
case in October 1999.  In April and May 2000 both the veteran 
and his representative submitted documents which in the 
aggregate the Board of Veterans' Appeals (Board) construes as 
a substantive appeal as to all the above stated issues.


In September 2000 the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  A copy 
of the transcript of that hearing has been associated with 
the claims file.

The issues of entitlement to an increased evaluation for the 
service-connected right knee disability, and service 
connection for lumbosacral strain and a left knee disorder 
are addressed in the remand portion of this decision.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of entitlement to 
service connection for a back condition when it issued an 
unappealed final determination in September 1995.

2.  The evidence received since the final September 1995 
decision bears directly and substantially upon the issue at 
hand, is neither cumulative nor redundant, provides a more 
complete picture of the circumstances surrounding the origin 
of a back condition, and by itself or in connection with the 
evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.

3.  The RO declined to reopen the claim of entitlement to 
service connection for a left knee disorder when it issued an 
unappealed final determination in June 1997.

4.  The evidence received since the final June 1997 decision 
bears directly and substantially upon the issue at hand, is 
neither cumulative nor redundant, provides a more complete 
picture of the circumstances surrounding the origin of a left 
knee disorder, and by itself or in connection with the 
evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The evidence received since the September 1995 
determination wherein the RO declined to reopen the claim of 
entitlement to service connection for a back condition is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000). 

2.  The evidence received since the June 1997 determination 
wherein the RO declined to reopen the claim of entitlement to 
service connection for a left knee disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Lumbosacral strain

The evidence, which was of record prior to the September 1995 
determination wherein the RO declined to reopen the claim of 
entitlement to service connection for a back condition, is 
reported in pertinent part below.

Service medical records dated in April 1976 show that the 
veteran complained of back pain.  On objective examination, 
however, the back was not mentioned and there was no 
diagnosis rendered concerning his back.  In April 1977 he was 
seen with complaints of back pain for the previous three 
days.  He was diagnosed with muscle strain.  In June 1999 he 
complained of low back pain for the previous two months.  It 
was noted that there was no history of injury or radiation of 
pain.  The diagnosis was paraspinal muscle spasm.  In July 
1977 he was again diagnosed with low back pain and x-rays 
taken revealed negative findings.


In the January 1978 separation examination medical report the 
veteran reported that he had back trouble.  The examiner 
noted he had recurrent back pains.  On clinical examination, 
however, there was no report of any abnormalities related to 
his back.

VA Medical Center (MC) medical records of October 1983 
disclosed that the veteran had strained his low back about 
one year prior, lifting a ten pound sack of potatoes.  The 
diagnosis was chronic lumbar strain.

In an October 1984 private medical report it was reported 
that the veteran had sustained injury to his back when he 
fell backwards out of a milk truck and landed on some cartons 
of milk on the ground.  He was treated at Parkway Hospital.  
Hospital records in November 1984 show he was diagnosed with 
severe lumbar sprain.  A lumbar myelogram revealed negative 
findings and a subsequent diagnosis was possible herniated 
lumbar disc.

The injury to his back was a work-related injury and the file 
contains medical treatment records for the veteran's back 
injury dated from November 1984 to November 1985.  During 
private medical treatment in July 1985 the veteran reported 
that he felt his back pain had come from the myelogram needle 
he had.  July 1985 VAMC records show that the veteran was 
diagnosed with chronic degenerative joint disease of the 
lower back following complaints of chronic back pain.

Private treatment notes in September 1985 reveal the veteran 
was experiencing back pain.  He reported having pain in his 
back before he fell, because he had previously injured his 
back on a milk run and missed about three days of work.  A 
private medical treatment report dated in November 1985 
revealed the veteran's report of still having some back pain 
and settling his case with the insurance company in October 
1985.  

VAMC records in February 1986 show that the veteran was seen 
with complaints of being hit from behind by an automobile.  
He reported that his head went back, his neck and shoulders 
hurt and a bad disc in his lower back was bothering him.  It 
seemed to be pinching the neck and lower back.  X-rays 
revealed no abnormalities.  The diagnosis was whiplash 
injury.

On a June 1986 VA examination the veteran reported that he 
had sustained a strain of his lower back while in service in 
1976.  He was diagnosed with history of lumbosacral strain 
with limitation of motion, symptomatic, chronic.  

In April 1987 the RO denied the veteran's claim for service 
connection for lumbar strain.

In December 1988 the Board denied the veteran's appeal for 
service connection for chronic lumbosacral strain.  

In August 1993 the veteran was seen by VA and diagnosed with 
low back pain.  

In November 1993 the veteran requested that his claim for 
entitlement to service connection for back problems be 
reopened.  

In May 1994 the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a back condition.  The veteran was 
notified of this determination in May 1994.  He did not 
appeal this decision.

In June 1995 the veteran requested that his claim for service 
connection for a back disorder be reopened.  He asserted that 
his condition had worsened.  In September 1995, the RO 
notified the veteran that his claim for service connection 
for a back condition was denied.  He did not appeal this 
decision and it became final in September 1996.

The evidence submitted since the unappealed September 1995 
determination is reported in pertinent part below.

A report of x-rays of the lumbosacral spine taken in August 
1993 was submitted.  The x-rays showed hypoplastic spinous 
process of the S-1 vertebra.  There was normal interval 
alignment.  Disc spaces were preserved, and there was normal 
vertebral height. 

Low back pain was diagnosed by VA in June, July and September 
1995, and June 1998.  In July 1998 the veteran was noted to 
have with disk disease at L4-L5-S1 on a magnetic resonance 
imagine (MRI).

At his video conference hearing in September 2000 the veteran 
testified that he had injured his low back when he ran into a 
booby trap while in training during the summer of 1976.  He 
further stated that he was placed on profile for his low back 
condition while in the service.  He stated that he received 
continuous treatment after service for his low back 
condition.  He reported that he had back problems before he 
took the job of delivering milk.  Hearing Transcript (Tr.), 
p. 5.  He stated further that in December he was approved for 
Supplemental Security Income (SSI) by the Social Security 
Administration (SSA) based upon his knees, back and right 
hand.  Tr., p. 8.

Left knee disorder

The evidence, which was of record prior to the June 1997 
determination wherein the RO declined to reopen the claim of 
entitlement to service connection for a left knee condition, 
is reported in pertinent part below.

Service medical records reveal that at his examination in 
January 1978 for the purpose of separation, the veteran 
reported that he had a left knee condition.  The examiner 
noted that the veteran had occasional left knee pain 
secondary to excessive use.  On clinical examination there 
was no report of any abnormalities related to his left knee.

Service medical records further reveal that in May 1978 the 
veteran was seen with complaints of swelling in both knees 
with minimal pain.  He reported that he had fallen playing 
basket ball one week prior.  X-ray study was negative.  The 
diagnosis in pertinent part was old valgus stress of the left 
knee with residual pain.

VA orthopedic progress notes of February 1985 show that the 
veteran reported a history of injury to his left knee while 
in service in 1978.  He also reported that he had twisted his 
left knee in October 1984 when he hurt his back while 
working.  He was diagnosed with pain of the left knee.  In 
April 1985 he was diagnosed with chondromalacia patella of 
the left knee.

In April 1985 the veteran filed a claim of entitlement to 
service connection for a left knee disorder.  He asserted 
that during morning formation while touring in Germany, he 
ran into a hole and twisted his left knee.  In August 1985 
the RO denied entitlement to service connection for a left 
knee disability.

VA examination conducted in June 1986 shows the veteran had 
stiffness in the left knee, which occurred on prolonged 
standing and prolonged walking.  The diagnosis was no 
residuals of disease or injury of the left knee found on 
objective physical examination or x-ray.  In April 1987 the 
RO denied the veteran's claim for service connection for a 
left knee disability.

In December 1988 the Board denied the veteran's appeal for 
service connection for a left knee disorder.  

In November 1993 the veteran requested that his claim of 
entitlement to service connection for a left knee disorder be 
reopened.  In May 1994 the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a left knee 
disorder.  He did not appeal this decision.

In March 1997 the veteran requested that his claim of 
entitlement to service connection for a left knee disorder be 
reopened.  In June 1997 the RO notified the veteran that his 
claim for service connection for a left knee condition was 
denied.  He did not appeal this decision and it became final 
in June 1998.

The evidence submitted since the unappealed June 1997 
determination is reported in pertinent part below.

A diagnosis of chronic bilateral knee pain was reported in VA 
medical records dated in July 1995.  A November 1995 MRI of 
the left knee showed a fairly large complex tear of the 
posterior horn of the medial meniscus, chronic ACL tear, 
chronic lateral collateral ligament injury, probably intact 
and minimal to small effusion.

In August 1996 the veteran was diagnosed with left anterior 
cruciate ligament (ACL) tear.  In November 1996 he was 
diagnosed with bilateral ACL tears.  

In March 1997 the veteran underwent a left ACL 
reconstruction.  X-rays showed minimum degenerative joint 
disease of the left knee.  In July 1997 he underwent a left 
knee diagnostic arthroscopy, joint debridement, medio-femoral 
condyle chondroplasty with creation of vascular access 
channels and ACL reconstruction using mid third patellar 
tendon with interference screw fixation.  In July 1998 he was 
diagnosed with status post cruciate ligaments repair of both 
knees.

In February 1999 the veteran requested that his claim for a 
left knee condition be reopened.  In May 1999 he underwent a 
VA orthopedic examination.  He reported that he had injured 
his left knee in the Army in 1977.  He complained of constant 
pain in both knees, sharp and burning, with continued 
episodes of giving way.  The examiner remarked that he was 
unable to explain either the magnitude or perpetuation of any 
of the veteran's complaints based upon any reasonable medical 
pathological entity.  He stated further that the surgical 
result was excellent and the objective findings were 
unremarkable.  

At his video conference hearing in September 2000 the veteran 
testified that he had injured his left knee when he ran into 
a booby trap while in training the summer of 1976.  He 
further stated that he was placed on profile for his left 
knee while in the service.  He stated that he received 
continuous treatment after service for his left knee 
condition.  He also stated that he has pins in his left knee.  
Tr., p. 5.  In addition, he stated that he was approved for 
SSA benefits based upon his knees, back and right hand.  Tr., 
p. 8.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.



If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The United States Court of Appeals for Veteran Claims (Court) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  



Analysis

The veteran seeks to reopen his claims of service connection 
for a back condition and left knee disorder, which the RO 
declined to reopen in September 1995 and June 1997, 
respectively.  As noted earlier, when a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

Low Back Disorder

In this instance, the Board finds that some of the evidence 
received since the September 1995 unappealed determination 
was not in the record at the time of that decision and such 
evidence is not duplicative or cumulative of evidence 
previously of record; therefore, such evidence is new.  See 
Smith, supra.  


The evidence consists of the July 1998 VAMC medical report, 
which diagnosed the veteran with having disk disease at L4-
L5-S1.  Moreover, the veteran's testimony in September 2000 
that his back condition existed prior to his 1984 back injury 
and that he now receives SSA benefits based partly upon his 
back condition, also changes significantly the status of the 
etiology and nature of back disorders present.  The veteran's 
historical clinical picture has been dramatically changed by 
the evidence added to the record.

The Board notes that this evidence bears directly and 
substantially upon the specific issue being considered in 
this case, it is significant, and must be considered to 
fairly decide the merits of the claim.  In addition, the 
Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's back condition, see Hodge, supra at 1363, and is 
therefore material to the issue at hand.  

Based upon the foregoing, the Board finds that the veteran's 
claim for service connection for a back condition must be 
reopened and readjudicated because new and material evidence 
has been received since the September 1995 determination.  
Thus, the veteran's claim for entitlement to service 
connection for a back condition is reopened.

Left Knee Disorder

In this instance, the Board finds that some of the evidence 
received since the June 1997 denial was not in the record at 
the time of that decision and such evidence is not 
duplicative or cumulative of evidence previously of record; 
therefore, such evidence is new.  See Smith, supra.  Such 
evidence consists the November 1995 MRI which revealed the 
veteran had chronic ACL tear, chronic lateral collateral 
ligament injury and minimal to small effusion of the left 
knee.  X-ray evidence in March 1997 showed minimum 
degenerative joint disease of the left knee.  These are 
different disorders not previously reported prior to the last 
final denial.  Moreover, the veteran testified in September 
2000 that he now receives SSA benefits partly due to his left 
knee disorder.

The Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin as well 
as the nature of the veteran's left knee disorders, see 
Hodge, supra at 1363, and is therefore material to the issue 
at hand.  

Thus, as this evidence bears directly and substantially upon 
the specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the June 1997 
determination, and the veteran's claim for entitlement to 
service connection for a left knee disorder is reopened.

Upon reopening the veteran's claims, for a back condition and 
left knee disorder, the Board finds that further development 
is necessary to assist with his claims because the 
possibility exists that such assistance will aid in the 
establishment of entitlement.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of these 
matters pending the completion of additional development that 
is discussed below in the remand portion of this decision.  
The Board believes that these claims require additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
lumbosacral strain (claimed as a back condition) and a left 
knee disorder, the appeal is granted to this extent only.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of entitlement and not yet final as 
of this date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart(a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See VCAA of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

With regard to the veteran's right knee disability, the RO 
has rated it by analogy under Diagnostic Codes 5010-5257-5299 
of the VA Rating Schedule.  Diagnostic Code 5010 addresses 
traumatic arthritis.  Diagnostic Code 5257 contemplates 
slight impairment of the knee of recurrent subluxation or 
lateral instability under the current 10 percent evaluation, 
20 percent when moderate, and 30 percent when severe.  
38 C.F.R. 4.71a, Diagnostic Code 5257 (2000).

Evaluation of the level of disability of the right knee also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."

The Board has observed that Diagnostic Code 5257 is not 
predicated on limitation of motion.  However, since the 
veteran's right knee disability is evaluated by analogy under 
Diagnostic Code 5257, he may also be evaluated by analogy 
under diagnostic codes 5260 and 5261 referable to flexion and 
extension.

In that regard, the May 1999 VA examination of the veteran on 
file does not adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca, 
supra.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Furthermore, examination of the right knee was conducted 
without review of the veteran's claims file.  The fact that 
the VA examination was conducted without access to the 
veteran's claims file renders the subject examination 
inadequate for rating purposes.  See e.g., 38 C.F.R. § 4.1 
(2000) ("It is ...essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history").  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.



In addition, the veteran's claims of entitlement to service 
connection for a back condition and a left knee disorder have 
been reopened by the Board.  As reported earlier, the veteran 
experience low back and left knee symptomatology in service, 
and post service has been found to have variously diagnosed 
low back and left knee disorders.  Comprehensive examination 
of the veteran with the purpose of ascertaining the etiology 
of any low back and left knee disorders present would 
materially assist in the adjudication of his claims.  

In addition, the record reveals that the veteran has been 
found to be totally disabled for work by the SSA; and, 
according to the veteran such disability is due in part to 
his back and knees.  The RO should attempt to obtain these 
records.  Such efforts shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5103A(b)(3), 
(c)(3)). 

Giving careful consideration to medical evidence of record, 
the Board is the opinion that these claims require additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims for an increased evaluation for a 
right knee disability and service 
connection for back left knee disorders.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning his claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).


4.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
his right knee disability, and the 
etiology, nature and severity of any back 
and/or left knee disorders which may be 
present.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issues:

(a) Does the veteran have a back and/or 
left knee disorder(s), and if so, what is 
there nature?

(b) Is it at least as likely as not that 
any such low back and left knee 
disorder(s) found on examination are 
related to any incident and/or 
symptomatology reported in the service 
medical records, or if pre-existing 
service, were aggravated thereby?

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected right knee disability, in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested the examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected right knee 
disability involve only the joint 
structures, or does it also involve the 
muscles and nerves?

(b) Does the right knee disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner must so state.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the right 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right knee 
disability.





(d) The examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the right knee disability, 
and if such overlap exists, the degree to 
which the nonservice-connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for low back and left knee 
disorders on a de novo basis.  

The RO should also readjudicate the claim 
of entitlement to an increased evaluation 
for the service-connected right knee 
disability, and in so doing, should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claims in general.  

Moreover, the governing regulation provides that failure to 
report without good cause for an examination specifically in 
conjunction with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  38 C.F.R. 
§ 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

